Case 1:18-cr-20685-KMW Document 345-3 Entered on FLSD Docket 03/19/2021 Page 1 of 6




                                                                                                                                                                        -
                                                                                                                                                                        e   _               _   ~ —   ---- —~-- --`
                                                                                                                         1, ~~'1   ~' ~        ~ '
                                                                                                               I~ .~ ~
                                                                                                                     <~ `~         ~         .9
                                                                                                                 _~    _   ~       ~      _..._.,._   _ ~._.,t
                                                                                                                                                                       GSTF Class C/D investments: business as usuol
                                                                                                                                                                       GSTF in business since 20U6(GSA since 2002):
                                                                                                                                                                       c 12-year history, prior to Qrtega/CS investment
                                                                                                                                                                       c +50 investors(major financial institutions)
                                                                                                                                                                       c +8 different share classes with loans
                                                                                                                                                                         + $300mm invested
                                                                                                                                                                       ~ Premier service providers, all in the USA
                                                                                                                                                                       GSTF never used any shell corporations
                                                                                                                                                                       GSTF never used any layering
                                                                                          ~~~~~ ~ .~    ~ b.                                                           GSTF never used offshore financial accounts
                                                                                      * USSG Application Note 5 to Section 251.1 re. the 2-level enhancement.
                                                                                      "Only 7.5% of offenders were subject to enhancementfor sophisticated laundering:' U.S. Sentencing Guideline Commission (2017)
Case 1:18-cr-20685-KMW Document 345-3 Entered on FLSD Docket 03/19/2021 Page 2 of 6




                                                                                                                                          June 2016
                                                                                                                                                                                                   m          ~
                                                                                                                                                   RAE    had a Bank Account from
                                                                                                                                                  which he invested his monies                                - -
                                                                                                                                                                                                                    ~~`
                                                                                                                                                                                                                    3 :.
                                                                                                                                                                                                                    r ,:.
                                                                                                        i~                        ~      ~'~~   ✓   TE AS account and investments             _.       ~
                                                                                                                                                  PRE-DATED him meeting G.H. in 2016                   G ~:
                                                                                                                                                                                                       ~,                  ,`
                                                                                                                                                                                                                    '~;
                                                                                                                                                        ,r   ~,    g     ~,   $,s ~!
                                                                                        €iTE   invests $7mm from his bank account
                                                                                      into the GSTF Fund in June 2016                                                                                receives GSTF Fund shares
                                                                                                                                                                                           for his investment
                                                                                      Investment cleared KYC/AML* controls
                                                                                      performed by independent U.S. entities:
                                                                                                                                                                  ~ ... -
                                                                                          U.S. Fund Custodian Bank: City National Bank
                                                                                      a   U.S. Fund Administrator: Apex Fund Services
                                                                                                                                                   GSTF Fund legitimately invests monies
                                                           * KYC/AML: Know Your Client; Anti Money Laundering Controls
Case 1:18-cr-20685-KMW Document 345-3 Entered on FLSD Docket 03/19/2021 Page 3 of 6




                                                                                      ,_ _.
                                                                                              June 2016
                                                                                                 KYC/AML Cleared      KYC/AML Cleared                              KYC/AML Cleared
                                                                                              Accepts investment   Accepts investment                     Opens Bank Account
                                                                                                in GSTF Fund on      in GSTF Fund on                        forTF Fund for
                                                                                               behalf of            behalf of                                     investment
                                                                                                                               * KYC/AML: Know Your Client; Anti Money Laundering Controls
Case 1:18-cr-20685-KMW Document 345-3 Entered on FLSD Docket 03/19/2021 Page 4 of 6




                                                                                                                            fi~   v-
                                                                                      a      EST                i`                                               ~                                                 ~
                                                                                                                                               o o had a Bank Account from which
                                                                                                                                              he invested his monies                                      ~- ..     --
                                                                                                                                                                                                                               _~~
                                                                                                        ~~                             ~   ✓ C,S°S account and investments PRE-                                   ` ~~ ~   ~    ,.
                                                                                                                                             DATED him meeting G.H. in 2016
                                                                                                   -=   _                                                                                                 4 ~,
                                                                                                                                                                                                          ~~                   ,~
                                                                                                                                               ,,~   ~ <   .~,4 ~ ~   l , ,.     ._~ .~   ~5
                                                                                       sS. invests $5mm from his bank account into
                                                                                      the GSTF Fund in March 2017                                                                              ~ aSe receives GSTF Fund shares for
                                                                                                                                                                                                 his investment
                                                                                      Investment cleared KYC/AML* controls
                                                                                      performed by independent U.S. entities:                                             ~~-.
                                                                                                                                                                 \f
                                                                                          U.S. Fund Custodian Bank: City National Bank
                                                                                          U.S. Fund Administrator: Apex Fund Services
                                                                                                                                              GSTF Fund legitimately invests monies
                                                               * KYC/AML: Know Your Client; Anti Money Laundering Controls
Case 1:18-cr-20685-KMW Document 345-3 Entered on FLSD Docket 03/19/2021 Page 5 of 6




                                  ~                                                   s   ~                ~       `!    March 2017
                                                                                                 KYC/AML Cleared           KYC/AML Cleared                              KYC/AML Cleared
                                                                                              Accepts investment        Accepts investment                     Opens Bank Account
                                                                                               in GSTF Fund on           in GSTF Fund on                       for TF Fund for ~ a
                                                                                               behalf of the m ,           behalf of ~ a                            investment
                                                                                                                                    * KYC/AML: Know Your Client,• Anti Money Laundering Controls
Case 1:18-cr-20685-KMW Document 345-3 Entered on FLSD Docket 03/19/2021 Page 6 of 6




                                                                                      a                      ~_.                ..                                                                                 p ~
                                                                                                                                               - ~ .~ ,N                                                                 ..
                                                                                          ~. ,   ~'   _              ~ ~ die   ~ ~at ~:~   ~               s..   ~a   j=   <.. , ~ g   ?t- ~ ~~`   ?~~;m   ~ ~r~              e ~t
                                                                                                 Prior to investing in the GSTF Fund, both clients already had their monies
                                                                                                 invested in their respective bank accounts, under the names of each client
                                                                                                 The investments made by both clients in the GSTF Fund cleared every
                                                                                                 AML/KYC control* performed independently by regulated U.S. entities
                                                                                                 The monies invested in the GSTF Fund by both clients were invested
                                                                                                 legitimately, and remain invested in the GSTF Fund
                                                                                          * KYC/AML: Know Your Client; Anti Money Laundering Controls
